Citation Nr: 9927130	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Entitlement to service connection for degenerative disc 
disease of the low back. 

3.  Whether the veteran has presented a well-grounded claim 
of entitlement to service connection for residuals of injury 
to the right adductor muscle, including right thigh osteoma. 

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
rupture of the left biceps tendon. 

5.  Entitlement to an increased rating for residuals of a 
left foot fracture, currently rated as 20 percent disabling. 

6.  Entitlement to an increased rating for postoperative 
residuals of a left shoulder injury, currently rated as 30 
percent disabling.

7.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for right shoulder disability as the result 
of a injections by VA in February 1994 and October 1995. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
February 1946. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from multiple rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
(NOD) to a rating decision denying the benefit sought, and a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
Roy v. Brown, 5 Vet. App. 554 (1993).  By rating decision in 
September 1997, the RO granted service connection of peptic 
ulcer disease with irritable bowel syndrome and assigned a 20 
percent rating.  In March 1998, the RO denied service 
connection for chronic obstructive pulmonary disease and 
black lung.  As the veteran did not enter a NOD to these 
decisions, the issues of rating for peptic ulcer disease with 
irritable bowel syndrome, and entitlement to service 
connection for chronic obstructive pulmonary disease and 
black lung, are not on appeal.  38 C.F.R. § 20.302(a) (1998). 

While the veteran had perfected his appeal as to the issue of 
whether new and material evidence had been presented to 
reopen a claim for service connection for a right shoulder 
condition, at a personal hearing in June 1997 he effectively 
withdrew his claim as to this issue.  

The issues of rating of service-connected left ankle 
disability, and entitlement to service connection for 
residuals of injury to the left adductor muscle, residuals of 
a head injury, and degenerative disc disease of the low back, 
are addressed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service and the veteran's current complaints of residuals of 
injury to the right adductor muscle, including right thigh 
osteoma. 

2.  In September 1993, the agency of original jurisdiction 
denied service connection for a left biceps tendon condition.  
The veteran was duly notified of the decision in September 
1993 and did not enter notice of disagreement within one 
year.

3.  Evidence added to the record since the September 1993 
rating decision is neither cumulative nor redundant and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a rupture of the left biceps tendon. 

4.  The veteran's rupture of the left biceps tendon is 
etiologically related to his service-connected left shoulder 
disability. 

5.  The veteran's service-connected left foot disability, 
residuals of left foot fracture, is primarily manifested by 
tenderness and pain, calluses, traumatic arthritis, forefoot 
adduction, deformity (shortened) left foot, with abnormal 
weight bearing and abnormal gait pattern with limp; residuals 
of a left foot fracture is productive of not more than 
moderately severe disability, without evidence of loss of use 
of the foot. 

6.  The veteran's postoperative residuals of a left shoulder 
injury are primarily manifested by a surgical scar, muscle 
atrophy in the shoulder girdle and upper arm, pain, and 
marked restriction of left shoulder range of motion, 
including restriction of flexion to 35 degrees. 

7.  The evidence of record does not demonstrate the veteran 
suffered additional disability or aggravation of pre-existing 
right shoulder disability, including right biceps tendinitis, 
as the result of injections by VA in February 1994 or October 
1995. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of injury to the right adductor muscle, 
including right thigh osteoma, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The September 1993 RO decision, denying entitlement to 
service connection for a left biceps tendon condition, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

3.  Evidence received since the September 1993 rating 
decision is new and material, and the veteran's claim for 
service connection for a rupture of the left biceps tendon is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998). 

4.  The veteran's rupture of the left biceps tendon is due to 
his service-connected postoperative residuals of left 
shoulder injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1998). 

5.  The schedular criteria for a rating in excess of 20 
percent for the veteran's service-connected residuals of left 
foot fractures have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5284 (1998).

6.  The schedular criteria for a 40 percent rating for the 
veteran's service-connected postoperative residuals of a left 
shoulder injury have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.59, 4.71a, 
Diagnostic Code 5201 (1998). 

7.  The requirements for payment of compensation under the 
provisions of 38 U.S.C. § 1151, for right shoulder disability 
as a result of injections performed by VA in February 1994 
and October 1995, have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.358, 3.800 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1467 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id. at 498. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be 
service-connected.  Secondary service-connection may be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
When service connection is established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  

Claims for secondary service connection must be well 
grounded.  Where the issue is whether a service-connected 
disability has increased based on an allegation that it 
caused a new disease, a claimant, even though service-
connected for one of the disease entities, must provide 
medical evidence of such causal relationship.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. 
Brown, 7 Vet. App. 134, 138 (1994). 

I. Well-Groundedness of Claim: Service Connection for 
Residuals of Right  Adductor Muscle (including Right Thigh 
Osteoma)

A February 1996 rating decision addressed the issue as 
whether a claim for service connection for residuals of 
injury to the right adductor muscle was well grounded.  The 
veteran entered a NOD to this decision in June 1996, a SOC 
was issued in June 1996, and in September 1996 the veteran 
effectively entered a substantive appeal by his appearance at 
a personal hearing.  Subsequently, after the veteran had 
perfected his appeal (on the issue of entitlement to service 
connection for residuals of injury to the right adductor 
muscle), in March 1997 the RO issued a rating decision 
finding that the claim for service connection for right thigh 
osteoma was not well grounded.  The issue appears to have 
been subsequently styled as service connection for right 
thigh osteoma.  

The veteran contends that he has residuals of injury to the 
right adductor muscle, which include right thigh osteoma, and 
that the symptomatology had been continuous from 1944 to June 
1994, when he had the osteoma removed. 

Service medical records are negative for complaints, 
findings, or treatment pertaining to injury to the right 
adductor muscle.  The veteran testified that in 1965 he saw a 
doctor regarding his right thigh osteoma, and another doctor 
prior to that time, but received no treatment for the osteoma 
until 1994.  He testified that the osteoma was first removed 
in June 1994, and his condition had been better since then.  

For the purposes of determining whether the veteran has 
presented a well-grounded claim for service connection for 
residuals of injury to the right adductor muscle, including 
right thigh osteoma, the Board will assume the credibility of 
the veteran's testimony regarding right thigh/adductor muscle 
symptomatology, not attempting to reconcile discrepancies in 
reporting right versus left adductor muscle symptomatology.  
Even assuming that the veteran incurred an injury to the 
right adductor muscle in service, and he had experienced 
symptomatology after service, there is no competent medical 
evidence of record to demonstrate a nexus between the 
veteran's currently claimed symptomatology and his active 
service.  For this reason, the Board must find the veteran's 
claim for service connection for residuals of injury to the 
right adductor muscle, including right thigh osteoma, to be 
not well grounded.  38 U.S.C.A. § 5107(a). 

II. New and Material Evidence: 
Service Connection for Rupture of Left Biceps Tendon

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

A September 1993 rating decision denied service connection 
for a rupture of the left biceps tendon.  The September 1993 
rating decision became final when the veteran did not file a 
notice of disagreement within one year of the date that he 
was notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(b),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the 
September 1993 rating decision, the last disposition in which 
the veteran's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

It should be noted that service connection has been 
established for the veteran's left shoulder disability, 
residuals of operation of the left shoulder, which is 
currently rated as 30 percent disabling.  As that is a 
separate disability, and separate issue currently on appeal, 
symptomatology attributed to that disorder may not be 
considered in determining whether service connection is 
warranted for a rupture of the left biceps tendon.  See 
38 C.F.R. § 4.14. 

The evidence which was of record at the time of the September 
1993 RO rating decision included service medical records, the 
veteran's written statements, private examination reports and 
treatment records, and a VA examination report.  A private 
examination report in January 1993 revealed a rupture of the 
left biceps tendon, with tenderness over the bicipital 
groove.  At a VA examination in July 1993, the veteran 
reported that he did not know when a left biceps tendon 
rupture occurred, but that it may have happened when he was 
throwing horseshoes on his job. 

Pertinent evidence added to the record since the September 
1993 rating decision includes VA examination reports, private 
medical statements, and the veteran's written submissions and 
personal hearing testimony.  Private treatment records dated 
in March 1993, received in July 1994, reflect a rupture of 
the left biceps tendon and atrophy of the biceps.  A November 
1993 VA examination revealed a left biceps muscle one 
centimeter smaller than the right, with no diagnosis of left 
biceps tendon rupture, and an opinion by the examiner that 
the findings did not demonstrate injury to the left biceps 
tendon.  VA outpatient treatment notes in 1994 noted a 
history of old left biceps rupture.  A private examination in 
January 1995 noted an old left biceps tendon rupture.  At a 
personal hearing in September 1996, the veteran testified: 
that he first knew in about 1976, about 30 years after the 
left shoulder surgery (Putty-Platt method of stabilization) 
in service that he had a ruptured left biceps tendon; that a 
physician did not show him evidence of this condition until 
1993; and that his ruptured tendon occurred as the result of 
exostosis of the in-service shoulder surgery.   

The additional evidence submitted since the prior final 
September 1993 rating decision also includes a private 
examination report dated in October 1996 by William T. Jones, 
M.D., which noted a known biceps tendon tear.  Dr. Jones 
offered the opinion that the veteran's biceps tendon "may 
have been related to his previous anterior stabilization, 
although it certainly may be related to rotator cuff 
pathology."  VA examination in February 1997 revealed 
evidence of a chronic biceps tendon rupture with abnormal 
contour of the biceps muscle.  The VA examiner offered the 
opinion that a long head of the left biceps tendon rupture 
"may have been related to the previous shoulder injury and 
later dysfunction of the shoulder."  In July 1997, Dr. Jones 
offered the written opinion that the veteran "most likely 
sustained gradual deterioration of the biceps tendon within 
the bicipital groove of his left shoulder resulting in 
eventual rupture of that tendon." 

The Board finds that the additional medical nexus opinions 
provided by Dr. Jones (July 1997) and the VA examiner 
(February 1997) are neither cumulative nor redundant and are 
of sufficient significance that they must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a rupture of the left biceps tendon.  
Therefore, the veteran's claim for service connection for a 
rupture of the left biceps tendon is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

The September 1993 rating decision had denied the veteran's 
claim because the evidence showed that a left biceps tendon 
rupture was first noted in 1993; the evidence at that time 
did not relate the current diagnosed left biceps tendon 
rupture to the veteran's service.  The additional evidence of 
record, however, relates the veteran's currently diagnosed 
disability of left biceps tendon rupture to service or his 
service-connected left shoulder disability.  Therefore, the 
Board finds that the veteran has submitted a well-grounded 
claim for service connection.  38 U.S.C.A. § 5107(a).  

Turning to the merits of the veteran's case, there is no 
medical evidence of record to rebut the medical nexus 
opinions by Dr. Jones ("most likely sustained gradual 
deterioration of the biceps tendon . . . resulting in 
eventual rupture of that tendon." ) and the VA examiner 
(left biceps tendon rupture "may be related to the left 
shoulder injury and later dysfunction of the shoulder"), 
which relate the veteran's left biceps tendon rupture to his 
service-connected left shoulder disability, the Board finds 
that service connection is warranted for the veteran's left 
biceps tendon rupture.  38 U.S.C.A. §1110, 1131, 5107; 
38 C.F.R. § 3.303, 3.310(a). 


III. Increased Ratings

Initially, the Board notes that the veteran has presented 
claims for increased ratings that are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are plausible.  The Court has held that 
an allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

A. Residuals of Left Foot Fracture

Diagnostic Code 5284 provides the following ratings for foot 
injury: a 20 percent rating for moderately severe, and a 30 
percent rating for severe, degrees of disability.  For actual 
loss of use of the foot, a 40 percent rating is provided.  
38 C.F.R. § 4.71a.

The veteran contends that his service-connected residuals of 
fracture of the left foot are more severe than reflected by 
the currently assigned 20 percent rating.  He complains of 
pain and inability to walk more than short distances.  At a 
personal hearing in April 1998, he testified that: he 
experienced pain of the left foot with walking or standing, 
including extreme pain of the forefoot; the left foot was 
shorter than the right, and he walked abnormally; the 
previous day he walked one mile; he did not take any 
medication for the pain; and he experienced sprains of the 
foot about once per week.  

A VA examination in February 1997 noted the veteran's 
subjective complaints of pain and limping, and found 
traumatic arthritis of the foot, with forefoot adduction, and 
abnormal gait pattern.  A VA examination in February 1998 
found the left foot to be one inch shorter than the right 
foot, with tenderness and pain, calluses, and deformity of 
the left foot, with full range of motion, though a noticeable 
left limp and abnormal weight bearing, which had no effect on 
the veteran's usual occupation or daily activities.  The 
diagnosis was a crush injury of the left foot.  

In this veteran's case, the most recent evidence of record 
reflects that the veteran's service-connected left foot 
disability, residuals of left foot fracture, is primarily 
manifested by tenderness and pain, calluses, traumatic 
arthritis, with forefoot adduction, deformity (shortened) 
left foot, with abnormal weight bearing and abnormal gait 
pattern with limp.  The Board finds that this symptomatology, 
including the veteran's pain and tenderness, is no more than 
moderately severe, and is, therefore, encompassed by a 20 
percent rating under Diagnostic Code 5284. 

The Board notes that, in this veteran's case, rating under 
Diagnostic Code 5284 does not involve rating based on ranges 
of motion.  The rating is based primarily on pain and 
tenderness, arthritis, and deformity.  While abnormal weight 
bearing and gait were considered, these are not the primary 
manifestations upon which the rating is based.  Therefore, 
any limitation of motion produced by the veteran's left foot 
disability requires consideration under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.  
Therefore, a separate rating based on range of motion under 
potentially applicable diagnostic codes, including Diagnostic 
Codes 5278 or 5282, must be considered applicable.  38 C.F.R. 
§ 4.71a (1998). 

In this veteran's case, the evidence reflects no loss of 
range of motion of the left foot, and examination 
specifically noted full range of motion.  In accordance with 
the holding of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board recognizes that pain or weakness may result 
in additional functional limitation, and the Board has noted 
the veteran's subjective complaints of foot pain with 
activity, including walking.  

In determining the severity of the veteran's service-
connected residuals of fracture of the right foot, the pain 
reported by the veteran does not result in limitation of 
range of motion or limitation of function beyond the 
currently assigned 20 percent rating.  An analogous 20 
percent rating under Diagnostic Code 5278 encompasses 
tenderness, some deformity.  However, in light of the measure 
of no limitation of motion, and the clinical findings of 
record, the Board finds that the veteran's subjective 
complaints of pain with activity are not productive of 
limitation of motion so as to warrant a rating in excess of 
the currently assigned 20 percent rating for residuals of 
fracture of the left foot.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Such clinical findings of noticeable left limp and 
abnormal weight bearing, even considering the veteran's 
tenderness and pain, does not equate to a marked contraction 
with dropped forefoot, or all toes hammer toes, or that the 
veteran's calluses are painful.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278 and 5282. 


B. Postoperative Residuals of a Left Shoulder Injury

Diagnostic Code 5201 provides that, for limitation of motion 
of the arm to midway between the side and shoulder level, a 
30 percent rating is appropriate for the major side.  For 
limitation of motion of the arm to 25 degrees from the side, 
a 40 percent rating is appropriate for limitation on the 
major side.  38 C.F.R. Section 4.71a. 

Effective from May 1995, a 30 percent rating has been 
assigned for the veteran's service-connected postoperative 
residuals of left shoulder injury.  In June 1997, the veteran 
requested an increased rating for this disability.  It is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The issue before the Board is whether an increased 
rating is warranted. 

In this veteran's case, the evidence reflects that the 
veteran's service-connected postoperative residuals of left 
shoulder injury are primarily manifested by a surgical scar, 
muscle atrophy in the shoulder girdle and upper arm, and 
marked restriction of left shoulder range of motion, 
including restriction of flexion to 35 degrees. 

At a VA compensation examination in February 1997, the 
veteran reported recurrent left shoulder dislocations and 
pain, and his shoulder was found upon examination to have a 
long anterior surgical scar, obvious muscle atrophy in the 
shoulder girdle and upper arm, and marked restriction of 
shoulder range of motion.  Ranges of motion of the left 
shoulder were recorded as follows: flexion of 35 degrees, 
extension of 55 degrees, adduction of 40 degrees, internal 
rotation of 60 degrees, and external rotation of 20 degrees 
(which was noted to be significantly limited).

At a personal hearing in June 1997, the veteran testified 
regarding his service-connected left shoulder disability 
that: he experienced numbness, spasm with inability to bend 
the elbow, and popping when trying to raise his left arm; he 
could only lift his left arm about 20 degrees, and 
experienced pain in doing so. 

The veteran's subjective left shoulder complaints are 
corroborated by the physical findings upon clinical 
examination, which include muscle atrophy in the shoulder 
girdle and upper arm, and marked restriction of left shoulder 
range of motion.  Such symptoms undoubtedly result in 
functional loss over and above that which has objectively 
been demonstrated on examination, such as through range of 
motion studies; accordingly, such symptoms must be considered 
in the assignment of the appropriate rating.  See 38 C.F.R. 
§§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  With consideration of the presence of pain upon 
measure of range of motion, the Board finds that the 
veteran's restricted motion of the left shoulder, especially 
limitation of flexion to 35 degrees, more nearly approximates 
limitation of motion of the arm to 25 degrees from the side 
than it does limitation of motion of the arm to midway 
between the side and shoulder level.  Therefore, a 40 percent 
rating is warranted under Diagnostic Code 5201, which is the 
maximum schedular rating provided under this diagnostic code.  
38 C.F.R. Section 4.71a.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.7. 

IV. 38 U.S.C.A. § 1151 Claim: Right Shoulder Disorder

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, it is necessary to show 
that additional disability is actually the result of such 
disease or injury, or aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1) and (2).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service connected.  
38 C.F.R. § 3.800.

In this case, the veteran previously claimed service 
connection for right shoulder disability.  In September 1993, 
he reported that in service he injured his right shoulder 
when he was bucked by a horse and hit his right shoulder on a 
fence.  In March 1994, the RO denied service connection for a 
right shoulder disability.  In February 1996, the RO denied a 
reopening of the veteran's claim for service connection for 
right shoulder disability.  

In January 1995, the veteran effectively filed a claim for 
benefits under 38 U.S.C. § 1151, under the theory that he 
suffered right shoulder disability, or additional right 
shoulder disability, as the result of an injection by VA in 
February 1994.  He indicated at a personal hearing that he 
was seeking compensation for chronic right biceps tendinitis 
and not for right rotator cuff tear.  Subsequently during the 
appeal, at a personal hearing in June 1997, the veteran added 
the contention that his right biceps tendinitis was also the 
result of an injection by VA in October 1995. 

The evidence of record reflects that, in March 1993, the 
veteran was treated for right shoulder bursitis.  In July 
1993, the veteran complained of right shoulder pain since a 
fall from a horse on June 1, 1993 when he hit his right 
shoulder on rocks.   In August 1993, the veteran was examined 
by William Jones, M.D.  At that examination, the veteran 
reported a history of right shoulder pain and stiffness since 
1942, when he was injured in service, and that he sustained 
another right shoulder injury after service in May 1993 while 
riding a horse, which produced intense symptoms of pain and 
swelling which had gradually diminished, but which still 
manifested by crepitus and pain, particularly with overhead 
and rotational activities.  Dr. Jones found that the 
veteran's right shoulder had a prominent acromioclavicular 
(AC) joint, swelling, and tenderness over the biceps tendon, 
with forward flexion of 150 degrees, abduction of about 150 
degrees, extension of 30 degrees, internal rotation to the 
lower dorsal spine, external rotation of 30 to 40 degrees, 
and horizontal adduction to the opposite shoulder, with 
positive impingement signs.  X-rays of the right shoulder 
revealed some degenerative changes in the region of the AC 
joint.  The assessment included painful right shoulder, an 
old AC injury, and possibility of a chronic secondary 
impingement syndrome, for which the veteran was treated with 
a Marcaine and Celestone injection into the subacromial space 
of the right shoulder.  A VA examination in November 1993 
also recorded limited ranges of motion of the right shoulder, 
of unknown etiology. 

On February 8, 1994, during VA outpatient treatment, the 
veteran complained of anterior right shoulder pain referred 
down the biceps to the fingers, and had abduction limited to 
100 degrees, and tenderness anteriorly and over the bicipital 
groove, with subdued reflexes.  X-rays revealed tendonitis 
and bicipital tendinitis.  Two areas were injected with 
Carbocaine and Cortisone.  The veteran was seen on February 
24, 1994, and no complaints regarding the right shoulder were 
recorded.  

Subsequent to the February 1994 injection, in May 1994, the 
veteran complained of radiating right shoulder pain, pain on 
rotation of forearm, and tenderness.  He reported that the 
previous injections were not particularly helpful.  

In March 1995, Douglas Foulk, M.D., wrote that he concurred 
with Dr. Jones' findings that the veteran had significant AC 
arthrosis and mild glenohumeral arthrosis and impingement 
and/or rotator cuff tendon tear (without identifying the 
shoulder).  An arthrogram in July 1995 revealed right 
shoulder rotator cuff tear.  VA treatment records reflect 
that in September 1995 the veteran was assessed as having 
right shoulder rotator cuff tear.  

In October 1995, the veteran was noted to have limitation of 
motion of the right shoulder, pain in the long head of biceps 
tendon, and some pain in the subacromial space.  The right 
biceps tendon was injected with Marcaine.  In November 1995, 
the veteran reported that the injection had helped some, 
while examination revealed impingement, limitation of motion, 
pain at the AC joint, pain and weakness, and biceps 
tendinitis. 

At a personal hearing in September 1996, the veteran 
testified that: he injured his right shoulder in service, 
resulting in right shoulder pain, and again in 1989; after 
the injection in 1994 his "shoulder problems" became 
"significantly worse"; that after the injection it was 
discovered that he had a rotator cuff tear; he did not know 
what caused the right rotator cuff tear, but it could have 
been from a fall from a horse in 1989 or something else; he 
did not believe the injections caused his right rotator cuff 
tear; he was not seeking compensation for rotator cuff tear, 
but for chronic biceps tendinitis.  In January 1997, he was 
again diagnosed with right rotator cuff tear with bicipital 
tendinitis.  At a personal hearing in June 1997, the veteran 
testified that he was not seeking compensation for right 
rotator cuff tear, and expressed his opinion that injections 
by VA, including in October 1995, further traumatized the 
bicipital tendon.  

The evidence shows that, prior to treatment of the veteran's 
right shoulder by VA in February 1994, the veteran had a long 
history of right shoulder pain and stiffness, a reported 
history of two previous right shoulder injuries, pain, 
swelling, tenderness, limitation of motion, impingement 
syndrome, and right biceps tendinitis, and had previously 
undergone an injection into the subacromial space of the 
right shoulder.  

Subsequent to the February 1994 injection, about one year and 
five months later, the veteran was found to have right 
shoulder rotator cuff tear.  The veteran clearly stated at 
two personal hearings on appeal that he was not seeking 
service connection for right rotator cuff tear.  The veteran 
claims that the additional disability is right biceps 
tendinitis.  However, as X-rays in February 1994, at the time 
of the injection by VA, reflects that the veteran had 
bicipital tendinitis, compensation is not payable for this 
disorder.  38 C.F.R. § 3.358(b).  Subsequent to an October 
1995 injection, the evidence reflects some improvement in the 
veteran's symptoms; the veteran reported that the injection 
had helped.  The evidence does not demonstrate that the 
veteran's preexisting right shoulder disability, including 
bicipital tendinitis, was aggravated by VA injections.  In 
the only medical opinion evidence of record, dated in 
February 1996,  Dr. Wood wrote his conclusion that there was 
no evidence of additional disability to the right shoulder 
structure by VA treatment in February 1994, and that the 
later demonstration of rotator cuff abnormality had no 
relationship to bicipital groove tendinitis. 

Based on this evidence, the Board finds that the veteran has 
not demonstrated that he has an additional right shoulder 
disability, or aggravation of a preexisting right shoulder 
disability, including right bicipital tendinitis, as the 
result of VA injections in 1994 or 1995.  Simply put, there 
is no competent medical evidence which offers an opinion that 
any right shoulder disability, including right bicipital 
tendinitis, was caused or aggravated by VA medical treatment.  
As previously indicated, though the veteran is a doctor of 
veterinary medicine, his statements do not constitute the 
required competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For these reasons, 
the veteran's claim for payment of compensation under the 
provisions of 38 U.S.C. § 1151, for right shoulder disability 
as the result of injections by VA in February 1994 and 
October 1995, must be denied.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The veteran's claim of entitlement to service connection for 
residuals of injury to the right adductor muscle (including 
right thigh osteoma), having been found to be not well 
grounded, the appeal is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a rupture of the 
left biceps tendon is reopened. 

Service connection for a rupture of the left biceps tendon is 
granted. 

An increased rating for the veteran's service-connected 
residuals of left foot fractures is denied. 

A 40 percent rating for the veteran's service-connected 
postoperative residuals of a left shoulder injury is granted, 
subject to governing criteria for the payment of monetary 
awards.  

Compensation under the provisions of 38 U.S.C. § 1151, for 
right shoulder disability as the result of injections by VA 
in February 1994 and October 1995, is denied. 


REMAND

I. Service Connection: Residuals of Head Injury

In the February 1996 rating decision, the RO styled the issue 
as one of whether new and material evidence had been 
presented to reopen a prior final (March 1994) rating 
decision which had denied service connection for residuals of 
head injury.  In June 1996, the RO issued a SOC addressing 
new and material evidence.  By rating decision in March 1997, 
by adjudicating the issue as one of whether the claim for 
service connection for residuals of a head injury was well 
grounded, the RO effectively found that new and material 
evidence had been presented to reopen the claim.  The Board 
has a legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO. Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  Under the Elkins test, the first step is 
to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. at 206.  If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

After a review of the additional evidence submitted since the 
prior final March 1994 rating decision, the Board finds that 
the additional evidence is relevant and probative and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for residuals of a head injury.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim for service 
connection for residuals of a head injury is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1998). 

The veteran contends, and has reported at examinations and 
testified at hearings on appeal, that he has gray-outs, with 
visual disturbance and headaches, which he believes is 
etiologically related to a head injury in service in 1942 
when he fell off a horse, hitting his head on a fence post, 
or when he was kicked in the head by a horse on a subsequent 
occasion during service.  Service medical records are 
negative for complaints, findings, or diagnosis of head 
injury or residuals thereof.  There is no evidence of 
complaints of symptomatology currently claimed to be the 
result of a head injury, including blackouts, or gray-outs, 
with visual disturbance and headaches, until decades after 
service separation.  

At a VA neurologic examination in February 1997, the veteran 
reported head injuries in service in 1942 as the result of 
falling off a horse and hitting his head on a fence post, and 
a second head injury when a horse kicked him in the head.  
Examination found that the veteran had a depressed area over 
the upper occipital-lower parietal area which was tender to 
palpation.  The examiner entered an impression of recurrent 
headaches and visual disturbances; status-post closed head 
injury with probable skull fracture in 1942.  The additional 
medical comment by the examiner at the February 1997 VA 
neurologic examination included that the veteran's currently 
reported migraine type episodes "may well have been 
triggered by one of the head injuries sustained during 
military service."  The Board finds that this medical 
opinion constitutes some evidence of a nexus between the 
reported current symptomatology and an injury in service, 
and, therefore, that the claim for service connection for 
residuals of a head injury is well grounded.  38 U.S.C.A. 
§ 5107(a).

The February 1997 VA examination report appears to have taken 
the history entirely from the veteran, and there is no 
evidence that the examiner reviewed the claims file, to 
include service medical record entries which are negative for 
complaints, findings, or diagnosis of head injury or 
residuals thereof.  For this reason, the Board finds that 
further examination and an opinion based on a thorough and 
accurate history would assist in determining whether service 
connection is warranted for residuals of a head injury.  When 
an examiner is required to assess whether a current 
disability is related to a previously-noted disability, the 
examiner must review the records of prior medical treatment 
in order to have an informed basis for that determination.  
See Wilson v. Derwinski, 2 Vet. App. 16 (1991); see generally 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993) (remand for VA 
examination to determine whether veteran had current back 
disability and, if so, whether it resulted from back injury 
noted in service). 

II. Service Connection: Degenerative Disc Disease of the Low 
Back

In the February 1996 rating decision, the RO styled the issue 
as one of whether new and material evidence had been 
presented to reopen a prior final (March 1994) rating 
decision which had denied service connection for degenerative 
disc disease of the low back.  In June 1996, the RO issued a 
SOC addressing new and material evidence.  By rating decision 
in March 1997, by adjudicating the issue as one of whether 
the claim for service connection for degenerative disc 
disease of the low back was well grounded, the RO effectively 
found that new and material evidence had been presented to 
reopen the claim. 

After a review of the additional evidence submitted since the 
prior final March 1994 rating decision, the Board finds that 
the additional evidence is relevant and probative and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for residuals of a head injury.  38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's claim for service 
connection for degenerative disc disease of the low back is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.302, 20.1103. 

The veteran contends that his currently diagnosed 
degenerative disc disease of the low back is etiologically 
related to an injury in service when a hay wagon rolled into 
a ditch and pinned him under bales of hay.  Service medical 
records are negative for complaints, findings, or diagnosis 
of a low back disorder.  VA examination in November 1993 
noted some limitation of motion with pain reported on motion 
of the low back.

A diagnosis by a private physician in January 1994 was 
mechanical back pain secondary to spondylosis, 
spondylolisthesis, and degenerative disc disease, and that it 
was "hard to know when these problems began, but I suspect 
they were at least in part related to the injury [the 
veteran] sustained in 1940."  A VA orthopedic examination 
similarly diagnosed degenerative disc disease, but the 
examiner offered the conclusion that it was "difficult to 
tell at this time how much of this chronic back problem is 
directly related to the injury when the hay bales fell on 
[the veteran]." 

Solely for the purpose of determining whether the veteran has 
submitted a well-grounded claim, the Board assumes that the 
veteran incurred an injury to the back in service and he had 
experienced back symptomatology after service, as recently 
reported.  Additionally, the Board finds that the January 
1994 medical opinion constitutes some evidence of a nexus 
between the veteran's currently diagnosed degenerative disc 
disease and an injury in service, and, therefore, that the 
claim for service connection for degenerative disc disease of 
the low back is well grounded.  38 U.S.C.A. § 5107(a). 

The February 1997 VA examination report appears to have taken 
the history entirely from the veteran, and there is no 
evidence that the examiner reviewed the claims file, to 
include service medical record entries which are negative for 
complaints, findings, or diagnosis of back injury or 
residuals thereof.  Moreover, the examination report 
indicated that it was difficult to tell whether the veteran's 
spondylolisthesis was a direct result of a reported injury in 
service when hay bales fell on him.  He noted that the 
veteran probably had a congenital problem already, and had 
degenerative discs at the lower three lumbar levels and had 
some mild lumbar scoliosis.  The examiner also indicated that 
it was difficult to tell how much of this chronic back 
problem was directly related to the injury in service.  

For this reason, the Board finds that further examination and 
clarifying opinions based on a thorough and accurate history 
would assist in determining whether service connection is 
warranted for degenerative disc disease of the low back.  
Additionally, a diagnosis or opinion regarding the presence 
of any spondylosis or spondylolisthesis found, and, if so, 
its relationship to an injury in service, would further 
assist in adjudication of this claim. 

III. Assignment of Rating for Left Ankle Disability and 
Service Connection for Residuals of Injury to the Left 
Adductor Muscle

In November 1997, a NOD was received from the veteran to 
initiate an appeal from the September 1997 rating decision, 
which granted service connection for a left ankle disability 
and assigned a noncompensable rating.  In June 1994, a NOD 
was received from the veteran to initiate an appeal from the 
March 1994 rating decision, which denied service connection 
for residuals of injury to the left adductor muscle.   The 
record does not reflect that a SOC has been issued on either 
of these issues pursuant to 38 C.F.R. § 19.26 (1998).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the issues of rating of service-connected left 
ankle disability, and entitlement to service connection for 
residuals of a head injury, degenerative disc disease of the 
low back, and residuals of injury to the left adductor 
muscle, are hereby REMANDED to the RO for the following 
actions:

1.  The veteran should be scheduled for 
appropriate VA examinations, to include 
orthopedic and neurological examinations, 
which include examination of the veteran 
and a review of all the pertinent medical 
evidence of record, to determine whether 
the veteran's residuals of a head injury 
and degenerative disc disease of the low 
back and any other diagnosed low back 
disorder are etiologically related to 
reported injury or injuries in service.  
It is imperative that the examiner review 
the veteran's medical records and the 
claims file.  The examiners should offer 
an opinion as to: whether it is at least 
as likely as not that any symptomatology, 
including gray-outs, loss of vision, and 
headaches, are etiologically related to 
reported head injuries in service; and 
whether it is at least as likely as not 
that degenerative disc disease of the low 
back is etiologically related to a 
reported injury in service. 

2.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeals initiated by the veteran: 
from the September 1997 rating decision, 
which granted service connection for a 
left ankle disability and assigned a 
noncompensable rating; and the June 1994 
rating decision, which denied service 
connection for residuals of injury to the 
left adductor muscle.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from those 
determinations.  

3.  The RO should then review the 
expanded claims file and determine 
whether the benefits sought by the 
veteran can be granted.  The RO should 
then furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the case to the Board. 

The purpose of this remand is to ensure an adequate record 
for eventual appellate review, to clarify the medical 
evidence, and to comply with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
intimates no opinions as to the eventual determinations to be 
made in this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals






  The Board notes that, at a personal hearing in September 1996, the veteran testified that an injury occurred 
to his left leg in service, as the result of riding horses in service.  As the issue of entitlement to service 
connection for injury to the left adductor muscle is addressed in the REMAND portion of this decision, that 
issue is not currently on appeal to the Board.  

  The Board notes that a SOC was issued in December 1994 which addressed the issue of service connection 
for a residuals of injury to a right adductor muscle, though the SOC discussed facts pertaining to the left 
adductor muscle.  At first glance, this appears to be clerical error; however, all subsequent development, 
included a December 1994 rating decision, January 1995 SOC, styled the issue as service connection for 
residuals of injury to the right adductor muscle, and the veteran indicated the same on a Form 9 in November 
1995.  In this regard, although at the June 1996 personal hearing he began testifying regarding injury to the 
left adductor muscle, the hearing officer stated that the issue was entitlement to service connection for right 
thigh adductor muscle.  The issue of whether a claim for service connection for residuals of injury to the right 
adductor muscle is well grounded is currently a separate issue on appeal.

